Title: From John Adams Smith to Jeremy Bentham, 20 August 1817
From: Smith, John Adams
To: Bentham, Jeremy


				
					Dear Sir
					London 20 August 1817
				
				It is with much pleasure that I am able to furnish you with a statement of the number of officers & the amount of Salaries of the several Departments of the Government of the United States.I hope you are enjoying your health, & I pray you to make my remembrance to Mr Mill—I am Sir with / much Respect your / obedient Servant
				
					J. Adams Smith
				
				
			